Citation Nr: 1324631	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  10-22 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an earlier effective date prior to January 13, 2010 for the grant of service connection for left lower extremity sciatica/radiculopathy.

2.  Entitlement to an earlier effective date prior to January 13, 2010 for the grant of service connection for right lower extremity sciatica/radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1995 to August 1999.  He also had commissioned service in the Reserve Officer Training Corps (ROTC) from December 2003 to November 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at an August 2011 Board personal hearing in Waco Texas (Travel Board).  The hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  There are no written documents or communications of record prior to January 13, 2010 that constitute a claim for service connection for sciatica/radiculopathy of the left or right lower extremities.

2.  In a January 13, 2010 report of contact, it was noted that the Veteran had called, via telephone, to submit a claim for an increased rating for degenerative disc disease of the lumbar spine; he submitted a formal claim for an increased rating and for service connection for sciatica in the lower extremities in March 2010. 





CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 13, 2010 for a grant of service connection for left lower extremity sciatica/ radiculopathy have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2012). 

2.  The criteria for an effective date prior to January 13, 2010 for a grant of service connection for right lower extremity sciatica/ radiculopathy have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In an April 2010 preadjudicatory letter, VA informed the Veteran of the evidence necessary to substantiate his claim for secondary service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The April 2010 letter provided also the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's current appeal is for an earlier effective date.  Effective date claims are generally considered to be "downstream" issues from the original grant of service connection if appealed from that initial grant of service connection.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist the veteran and of his concomitant responsibilities in the development of claims involving such downstream issues is not required when the veteran was provided adequate VCAA notice following receipt of the original claim.  VAOPGCPREC 8-2003. 

Service treatment records, VA and VA authorized examinations, and the Veteran's lay statements and testimony are of record.  The outcome of this earlier effective date claim depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims (Court) has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  For these reasons, the Board finds that VA has met its duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).  

Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2012). 

In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151 (2012).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2012).  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.   See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2012). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.
The Veteran filed an initial, formal claim for service connection for "degenerative spinal disc disease" in May 2006, but did not identify sciatica or radiculopathy in this claim.  In August 2011 hearing testimony, the Veteran contends that Physical Examination Board Proceedings completed prior to his separation from service show left radiculopathy.  He further contends that he believed that his initial lumbar spine claim included a claim for radiculopathy.  The Veteran contends that the effective date for service connection should be the date of his discharge from service on November 30, 2005.

Based on a review of the evidence, the Board finds that there are no written documents or communications of record dated prior to January 13, 2010 that constitute a claim for service connection for sciatica or radiculopathy of the left or right lower extremities.  The Veteran did not identify sciatica or radiculopathy in his May 2006 claim for service connection for a lumbar spine disability and cited only "degenerative spinal disc disease."  A claim, formal or informal, must identify the benefit sought.  38 C.F.R. § 3.155.  Because the May 2006 claim for service connection did not identify sciatica or radiculopathy, the Board finds that it does not constitute a claim for such benefits. 

The Board finds that right radiculopathy or sciatica was not noted in the record at any time prior to January 13, 2010.  While service treatment records, to include Physical Evaluation Board Proceedings show that the Veteran was diagnosed with left sciatica and left lower extremity radiculopathy in service, the effective date for service connection is based the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  Thus, an earlier effective date is not warranted by an earlier showing of entitlement.  

During the course of a May 2006 VA authorized examination, the Veteran reported to the examiner that he had left S1 radiculopathy; however, the Board finds, that because this was an oral communication to the VA authorized examiner, and not a communication in writing, the statement does not constitute a claim for VA benefits.  See 38 C.F.R. §§ 3.1(p), 3.151; Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Moreover, despite noting the Veteran's report of left S1 radiculopathy, the VA authorized examiner did not provide a current diagnosis of such in the examination report.  

In an August 2006 rating decision, the RO granted service connection for lumbar spine degenerative disc disease.  The decision was mailed in September 2006.  The Veteran did not appeal that decision.

The next document or communication of record was a January 13, 2010 report of contact.  A representative from the RO stated that the Veteran had called (via telephone) to submit a claim for an increased rating for degenerative disc disease of the lumbar spine.  The Veteran subsequently submitted a formal claim for an increased rating and for service connection for sciatica in the lower extremities in March 2010. 

Based on the foregoing, the Board finds that an effective date prior to January 13, 2010, is not warranted.  Upon a thorough review of the claims file, the Board finds that there is no earlier written communication evidencing intent to apply for, or a belief in entitlement to, service connection for sciatica or radiculopathy in the lower extremities.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  As noted above, the Veteran did not evidence an intent to apply for service connection for radiculopathy or sciatica in a May 2006 claim for service connection for "degenerative spinal disc disease," and a May 2006 oral report describing a history of left radiculopathy to a VA authorized examiner may not be considered as a claim of service connection.  Thus, the Board finds that the Veteran did not indicate any intent to file a claim for service connection for radiculopathy or sciatica of the left or right lower extremities prior to January 13, 2010.  For these reasons, the Board finds that an effective prior to January 13, 2010 is not warranted. 

In making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding benefit of the doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An effective date prior to January 13, 2010 for the grant of service connection for left lower extremity sciatica/ radiculopathy is denied.

An effective date prior to January 13, 2010 for the grant of service connection for right lower extremity sciatica/ radiculopathy is denied.




____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


